         Case 1:17-cv-01574-RCL Document 135 Filed 12/20/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


NATIONAL TRUST FOR HISTORICC                          )
PRESERVATION IN THE UNITED STATES                     )
et al.,                                               )
                                                      )
       Plaintiff,                                     )
                                                      )
              v.                                      )     Civil Action No. 1:17-cv-01574-RCL
                                                      )
TODD T. SEMONITE, Lieutenant General, U.S.            )
Army Corps of Engineers et al.                        )
                                                      )
       Defendants,                                    )
                                                      )
VIRGINIA ELECTRIC & POWER COMPANY                     )
                                                      )
       Defendant-Intervenor.                          )
                                                      )

                FEDERAL DEFENDANTS’ OPPOSITION TO PLAINTIFF
               NATIONAL TRUST’S MOTION FOR RECONSIDERATION

       The National Trust for Historic Preservation in the United States (“NTHP”), moved for

this Court to reconsider its November 8, 2019 decision granting Federal Defendants’ and

Defendant-Intervenor’s motions to remand the United States Army Corps of Engineers (“Corps”)

Clean Water Act (“CWA”) Section 404 and Rivers & Harbors Act Section 10 permit without

vacatur. ECF No. 126, November 8, 2019 Memorandum Opinion; ECF No. 129, December 6,

2019 NTHP Motion for Reconsideration (“NTHP Motion”), at 1. NTHP’s Motion is intended to

piggyback upon the National Preservation Conservation Association’s (“NPCA”) Motion,

wherein NPCA reiterates its former position, stating that “it does not expect to seek removal of

the Project pending completion of the Environmental Impact Statement.” ECF No. 150,

December 3, 2019 NPCA Motion for Reconsideration, Case No. 17-1361, at 1. In response to



                                                1
         Case 1:17-cv-01574-RCL Document 135 Filed 12/20/19 Page 2 of 4



NTHP’s Motion (and to avoid duplication and further burdening the Court’s time), Federal

Defendants hereby incorporate their opposition to NCPA’s Motion, ECF No. 153, filed in the

companion case, Case No. 17-1361, in opposition to NTHP’s Motion (attached hereto as

“Attachment A”).

       Federal Defendants do, however, briefly address the specific points NTHP raises. NTHP

suggests that reconsideration is warranted for three reasons: that the Court’s opinion is

incorrectly based upon NPCA’s intention to initiate proceedings upon vacatur; that the Court’s

opinion is based upon a now incorrect statement NPCA lodged that if the Corps does not take

action to remove the towers upon vacatur, NPCA will; and that the Court’s conclusion as to why

Plaintiffs are not seeking removal of the towers at this stage of the litigation means that the only

logical explanation is that Plaintiffs will do so in the future overlooks Plaintiffs’ clear

commitment not to initiate removal proceedings and half a dozen pages of briefing in which

NTHP explained the importance of vacatur to protect the purpose and integrity of the EIS

process. NTHP Motion 2-3.

       NTHP does not provide any arguments or establish a new alleged mistake or

misapprehension of fact, and relies solely upon NPCA’s “new” statement to support its request

for reconsideration, as well as NPCA’s argument that the Court overlooked the Plaintiffs’

argument that vacatur is necessary to protect the purpose and integrity of the EIS process. Id.

As was explained in Federal Defendants’ opposition to NPCA’s Motion, ECF No. 153, Case No.

17-1361, NPCA’s statement is nothing more than a rehash of the same equivocal and vague

statement NPCA previously submitted to the Court, and in any event, comes too late as there is

no legal basis for NPCA to submit an updated position after the Court issued its final remedy

order. Like NPCA’s Motion, NTHP’s Motion should be dismissed because it cannot satisfy the



                                                   2
         Case 1:17-cv-01574-RCL Document 135 Filed 12/20/19 Page 3 of 4



controlling standard for relief from an order under Fed. R. Civ. P. 60(b), which allows a court to

“relieve a party or its legal representative from a final judgment, order, or proceeding for . . .

mistake, inadvertence, surprise, or excusable neglect . . . or for newly discovered evidence.” Id.

NTHP’s reliance upon NPCA’s problematic statement presents no misapprehension of fact to

correct or new evidence for the Court’s consideration. ECF No. 129, Case No. 17-1574, at 4.

       Furthermore, NTHP is mistaken to the extent it relies upon Fed. R. Civ. P. 59(e), which

governs motions to alter or amend a judgment. The decision that NTHP challenges is an order,

not a judgement. However, as explained in Federal Defendant’s opposition to NPCA’s motion,

even if Rule 59(e) were applicable (which it is not), Plaintiffs also could not meet that standard

for the same reasons they cannot prevail under Rule 60(b). See ECF No. 153, Case No. 17-1361,

at 5-12. Under Rule 60(b), Plaintiffs have not demonstrated that there is a mistake in law to

correct or newly discovered evidence for the Court’s consideration. Plaintiffs have misconstrued

the law and ignored the proper avenues to address these concerns. Once the EIS is complete, the

Corps will issue a new final agency action that will be supported by its own administrative

record. Plaintiffs can challenge that decision and seek whatever remedy they choose, consistent

with the Administrative Procedure Act (“APA”). If Plaintiff is concerned that the development

of the EIS is taking too long (a purely speculative notice with no basis for support), Plaintiffs

could also endeavor to seek relief under the APA for the perceived failure to act. See 25 U.S.C.

§ 706(1) (agency’s failure to act).

       In response to NTHP’s third assertion—that the Court mistakenly inferred that Plaintiffs’

inaction now meant that Plaintiffs would pursue action in the future—the Court should reject this

assertion because the Court did not base its conclusion exclusively upon Plaintiffs’ potential

future actions. Id. at 10-12. Instead, the Court considered a host of other disruptive



                                                  3
         Case 1:17-cv-01574-RCL Document 135 Filed 12/20/19 Page 4 of 4



consequences that would occur upon vacatur, an action which would then deem the permit to be

unlawful. Id. For the reasons articulated in Federal Defendants’ Opposition, id. at 5-12, and as

incorporated herein, the Court should deny NTHP’s motion.

Dated: December 20, 2019                     JEAN WILLIAMS
                                             DEPUTY ASSISTANT ATTORNEY GENERAL
                                             United States Department of Justice
                                             Environment & Natural Resources Division

                                             /s/ Dedra S. Curteman
                                             DEDRA S. CURTEMAN, IL Bar No. 6279766
                                             TRIAL ATTORNEY
                                             Natural Resources Section
                                             P.O. Box 7611
                                             Washington, D.C. 20044
                                             Tel.: 202.305.0446
                                             Fax: 202.305.0506
                                             Dedra.Curteman@usdoj.gov

                                             /s/ Heather E. Gange
                                             HEATHER E. GANGE, D.C. Bar No. 452615
                                             Sr. TRIAL ATTORNEY
                                             Environmental Defense Section
                                             P.O. Box 7611
                                             Washington, DC 20044
                                             Tel.: 202.514.4206
                                             Fax: 202.514.8865
                                             Heather.Gange@usdoj.gov




                                                4
